DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Objections
Claim 12 is objected to because of the following informalities:  in line 2, "structure at" should be amended to read -structure such that it at-.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10991576. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 is taught in its entirety by claim 1 of US Patent when the first dielectric of claim 1 is interpreted to be an interlay dielectric layer (Examiner interprets it so as it is in between a layer and the substrate, thus interlayer).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 2020/0119085 and Chen hereinafter).
As to claims 1, 3, 4, 6, and 8: Chen discloses [claim 1] a structure (Fig. 11), comprising: a substrate (10; [0027]); a crystalline dielectric layer (144; [0108]) over the substrate; and a first crystalline semiconductor layer (second layer in graded composition of 146; [0108]-[0109]) over the crystalline dielectric layer; [claim 3] comprising a device (HEMT comprising 132, 134, 136; [0109]) formed over the substrate and between the substrate and the crystalline dielectric layer; [claim 4] comprising a metal layer (layer 132 is interpreted to be a metal layer; [0109]) between the crystalline dielectric layer and the substrate; [claim 6] further comprising a second crystalline semiconductor layer (first layer in graded composition of 146; [0108]-[0109]) between the first crystalline semiconductor layer and the crystalline dielectric layer; [claim 8] wherein the first crystalline semiconductor layer includes a first semiconductor material that is different from a second semiconductor material of the second crystalline semiconductor layer (146 is a graded composition layer, thus every “layer” in 146 has a different stoichiometry from the other layers adjacent to it; thus the first layer of 146 (second crystalline layer) and the second layer of 146 (first crystalline layer) are different semiconductor materials as the stoichiometries are different).
Allowable Subject Matter
Claims 5, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10, 11, and 13-20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 10: the closest prior art, Chen, discloses a method, comprising: forming a crystalline dielectric layer (144; [0108]) over the first dielectric layer; forming a crystalline semiconductor layer (146; [0109]) over the crystalline dielectric layer; forming a gate structure (136; [0109]) at least partially overlapping the crystalline semiconductor layer. Chen fails to expressly disclose forming a first dielectric layer over a substrate; where the dielectric layer is magnesium oxide; and forming a source or drain region contacting the crystalline semiconductor layer.
As to claim 19: the closest prior art, Chen, discloses a method, comprising: forming a crystalline dielectric layer (144; [0109]) over a substrate. Chen fails to expressly disclose depositing a layer of amorphous semiconductor material over the crystalline dielectric layer; and crystalizing the amorphous semiconductor material through nanosecond laser annealing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813